Citation Nr: 1550036	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in New York, New York.

Initially, as a point of clarification, the Board notes that the original statement of the case (SOC) in this matter was issued in January 2008 using the traditional appeal process; however, the Veteran had timely requested review by a Decision Review Officer (DRO) and continued to request such review after receipt of the original SOC.  See January 2008 representative written statement (continued request for DRO review) and May 2008 RO response (acknowledging timely DRO election and notifying Veteran that new SOC would be issued).  The RO issued the new SOC (labeled as a supplemental SOC) in October 2013, and the Veteran perfected his appeal that same month.  In his substantive appeal, the Veteran clarified that he was claiming cirrhosis of the liver as secondary to his hepatitis C.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  Thereafter, the Veteran's representative submitted additional medical evidence and a statement from the hearing testimony for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records, as detailed in the directives below, as well as private treatment records.  It is noted that the Veteran has submitted medical evidence from private providers; however, these records appear to be incomplete.  For example, the January 2000 Carolina Internal Medicine Associates treatment record only has one of three indicated pages.  Moreover, a treatment record dated in February 1999 indicated that the Veteran had been incarcerated for possession of cocaine, but it is unclear as to whether there may be any treatment records during that period of incarceration.  

In remanding this case, the Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  A claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  The Board reminds the Veteran that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Board observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the claims.  See, e.g., December 2007 Veteran statement.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file. 

It is noted that the search request may need to include additional information to locate any additional records.  See February 2007 3101 printout (showing information previously provided in request for Veteran's service treatment records, including his former name and his social security number as it appeared on his DD 214).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis B, hepatitis C, and cirrhosis of the liver, to include any treatment from Carolina Internal Medicine Associates and during a period of incarceration.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Albany Stratton VA Medical Center and Fonda Outpatient Clinic dated from September 2013 to the present.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining an additional VA medical opinion if needed.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the October 2013 supplemental statement of the case.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


